Per Curiam.
The defendant appeals from the trial court’s denial of his motion to modify child support payments.
The defendant, as the appellant, has the burden of showing that there was error in the judgment from which the appeal was taken. Manzin v. United Bank & Trust Co., 6 Conn. App. 513, 517, 506 A.2d 169 (1986). We have carefully considered the defendant’s claims of error and, after affording those claims the appropriate scope of review, we find that the defendant has not met his burden.
There is no error.